NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIE-LOUISE PAUSON,                            No. 16-35800

                Plaintiff-Appellant,            D.C. No. 3:15-cv-05612-RBL

 v.
                                                MEMORANDUM*
BAYVIEW LOAN SERVICING, LLC,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Marie-Louise Pauson appeals pro se from the district court’s judgment

dismissing her action alleging a violation of the Truth in Lending Act (“TILA”).

We review de novo questions of our own jurisdiction. Hunt v. Imperial Merchant

Servs., Inc., 560 F.3d 1137, 1140 (9th Cir. 2009).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Because the foreclosure sale of the property has already been completed, we

cannot grant the relief Pauson requests and we dismiss the appeal as moot. See

Vegas Diamond Props., LLC v. FDIC, 669 F.3d 933, 936 (9th Cir. 2012) (“[T]he

sale of the real properties prevents this Court from granting the requested relief and

accordingly renders this appeal moot.”); Am. Cas. Co. of Reading, Pa. v. Baker, 22

F.3d 880, 896 (9th Cir. 1994) (a case is moot when there is no longer a present

controversy as to which effective relief can be granted).

      DISMISSED.




                                          2                                    16-35800